DETAILED ACTION
Claims 1-16 are pending.
Priority: July 05, 2017
Assignee: Fujitsu


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1-16 are rejected because of ambiguous recitation. As a result, the claims are unclear and do not clearly recite the disclosure. 
For example phrases like, ‘causing a computer to execute a processing’, ‘writing information of writing region to the page’, ‘generating a writing processing’, ‘generating, based on written the record to the writing region indicated by the information on the page by the writing processing executed, the page with at least of one of the record written’, ‘the generating includes, based on written the format to the writing region indicated by the information on the page by the plurality of writing processings executed, the page with at least of one of the record written’, ‘generating one control processing’, ‘a plurality of the writing processings’, are some examples of ambiguous recitations in claims 1, 2, 4, 7.
To expedite prosecution, claims need to be rewritten so that they can be well understood and clearly convey the disclosure.
For examination purpose, the broadest and most reasonable interpretation has been adopted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, 15-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Layden et al (20080282057) in view of Hayashi et al (5408652).

As per Claim 1, Layden discloses a non-transitory computer-readable recording medium (Layden, [0003 - Database information is stored in computer memory such as solid state memory directly addressable by a CPU using a physical address or on hard drives]) having stored therein a program for causing a computer to execute a processing (Layden, [0066 - Multi-threading is used to take advantage of multiprocessor computers where separate threads execute simultaneously]; [0054 - A collection of database services is incorporated such as a monitor program that keeps track of critical database properties/control data]; [0082 - The utilities are standalone programs that implement one or more of the ATDB library functions]; [0049 - A backup facility continuously copies database modifications into persistent/disk storage or to remote memory structures. This facility protects against any single point of failure and is transparent and non-intrusive to the applications]), the processing comprising:
allocating a plurality of records to a page (Layden, [0012 - As memory for each successive set of pages is allocated, more memory is allocated for storing rows/records in each page of the set]; [Claim 9 - An indicator of the number of rows of data elements stored in the first page]) in shared memory (Layden, [0077 - Appendix 1 includes the structure for the header of the shared memory segment table]; [0085 - Heap entries are used to manage allocated and freed shared memory pages]) that is able to be accessed simultaneously by a plurality of processings (Layden, [0066 - Multi-threading is used to take advantage of multiprocessor computers where separate threads execute simultaneously]; [0067 - Two applications/plurality of processings needing access to totally separate data structures do not block each other. Two applications needing access to the same set of resources are queued but are not allowed to deadlock; Since the claim does not define ‘plurality of processings’, the citation is a valid interpretation]);
writing, based on the plurality of records (Layden, [0022 - As memory for each successive set of pages is allocated, more memory is allocated for storing/writing rows in each page of the set]; [Claim 9 - A plurality of pages, each page storing rows/records of data elements]), information of writing region to the page for each of the plurality of records (Layden, [Claim 9 - An indicator of the number of rows of data elements stored in the first page, an indicator of the width of each row in the table, means for receiving a desired row number, means for calculating the beginning memory location of the page containing the desired row of information]), 
generating, based on written the record to the writing region (Layden, [0027 - Page tables are used to keep track of the pages. A page table includes an array identifying page numbers, and for each page number, an identification of the memory address, either an offset from a memory segment/region or a physical memory address, containing the beginning of the data for the column/table page]) indicated by the information on the page by the writing processing executed (Layden, [Claim 12 - A plurality of tables of information, each table containing rows of information]; [Claim 13 - The instructions executed during the means for calculating steps are selected from the following set: AND, OR, shift, ADD, mask and integer multiplication]), the page with at least of one of the record written (Layden, [0028 - a separate page is created for each column/row or sets of columns/rows of a table that will contain pointers to other tables]; [0071 - To update/write a table/row, an application has read access to the data dictionary and write access to the columns/rows of the table to be updated, thereby implying ‘the page with a record written’]; [0145 - Lock a field for writing (insert, delete, put) (how=ATDB_WRITELOCK). The field remains locked until atdb_unlock() is called; These citations imply generating a page with at least a record written]); 
loading the page generated to the database (Layden, [0022 - When memory for the first page of the first set is allocated, even if there are only 52 rows of database information, the system allocates enough space for 100 rows. The remaining 48 rows are populated as new rows are added/inserted/written to the database; Since the claim does not define ‘loading the page generated’, it is valid to interpret the adding and populating of the rows of the page to be equivalent to ‘loading the page generated to the database’]).

Hayashi further discloses,
receiving the plurality of records (Hayashi, [Fig. 2A shows a received query/input/plurality of records that is converted into a database row/tuple/record, thereby implying receiving a plurality of records]; [Col. 2, lines 43-48 - In Fig. 1B, when processor module PM2 requires information in the product master table 90, it issues a process request to processor module PM1 through the inter-processor communication, and receives the access result/records of the product master table 90 through the inter-processor communication, thereby implying receiving the plurality of records from product master table 90; Since the claim does not how the ‘receiving’ is performed, the citation is a valid interpretation]; [Col. 19, lines 6-8 - A record/row/tuple in the logical structure expression is, when stored, divided into a plurality of records]; [Col. 1, lines 42-43 - Records are stored in the order they are added/received, and accessed in the ascending order they are stored]);
generating a writing processing corresponding to record for the plurality of records (Hayashi, [Col. 13, lines 40-41 - An example of insertion to an existing page is shown in Fig. 11D]; [Claim 1 - Generating an accessing procedure forming a part of a database processing procedure/writing processing to be prepared with access parts, each of said access parts corresponding to an access method to each of said basic data organizations, for each of a plurality of storage structure definitions/records associated with a query; Since the claim does not recite how ‘generating a writing processing’ happens, it is valid to interpret that the ‘query’ is a write/insert command that results in the generating of a database processing procedure/writing processing corresponding to record for the plurality of records]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the writing processing generation of Hayashi into the page-based database processing and storage of Layden, for the benefit of generating various storage structures according to different performance requirements, and generating a database processing procedure for these storage structures (Hayashi, Col. 1, lines 19-22).

As per Claim 2, the rejection of claim 1 is integrated, and Layden, Hayashi disclose,
the receiving includes the plurality of records includes format that conforms to the database (Hayashi, [Col. 2, lines 5-8 - A query described in a logical structure language is converted to a processing procedure of a database stored in accordance with the storage structure/tuple/row definition, thereby implying that the plurality of records included in the received query/input is converted into a format such as a row/tuple, that conforms to the database]), 
the writing includes, based on the format (Layden, [0107 - Variable width is applied to any format type such as int, float, etc]; [0136 – Copy/write the given datum (fp->buf) at the given row (fp->row). If format is variable width, the width parameter is required]), information of writing region to the page for a plurality of formats (Layden, [0042 - Information of the same type, i.e., one or more columns of a table, may be stored in multiple pages, and these pages may be located in dis-contiguous memory segments/regions]; [0017 - Relationships among rows in different tables are defined by pointers such as a row number, to row numbers of another table]), 
generating the plurality of writing processings corresponding to format for the plurality of formats (Hayashi, [Col. 3, lines 37-43 - An optimizing unit for generating procedures/writing processings for processing a database by referring to the dictionary and access parts library in response to an query to a database and by combining the access parts to basic data organizations forming a storage structure and the library parts relating to the combination of the access parts]), 
the generating includes, based on written the format (Layden, [0107 - Variable width may be applied to any format type (int, float, etc)]) to the writing region indicated by the information on the page (Layden, [0027 - Page tables are used to keep track of the pages. A page table includes an array identifying page numbers, and for each page number, an identification of the memory address, either an offset from a memory segment/region or a physical memory address, containing the beginning of the data for the column/table page]) by the plurality of writing processings executed (Layden, [Claim 13 - Computer instructions executed during the means for calculating steps are selected from the follow instruction set: AND, OR, shift, ADD, mask and integer multiplication]), the page with at least of one of the record written (Layden, [0028 - a separate page is created for each column/row or sets of columns/rows of a table that will contain pointers to other tables]; [0071 - To update/write a table/row, an application has read access to the data dictionary and write access to the columns/rows of the table to be updated, thereby implying ‘the page with a record written’]; [0145 - Lock a field for writing (insert, delete, put) (how=ATDB_WRITELOCK). The field remains locked until atdb_unlock() is called; These citations imply generating a page with at least a record written]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the writing processing generation of Hayashi into the page-based database processing and storage of Layden, for the benefit of generating various storage structures according to different performance requirements, and generating a database processing procedure for these storage structures (Hayashi, Col. 1, lines 19-22).

As per Claim 3, the rejection of claim 1 is integrated, and Layden, Hayashi disclose,
converting the plurality of records into a format that conforms to the database (Hayashi, [Col. 2, lines 5-10 - In the optimizing process, a query described in a logical structure language is converted to a processing procedure of a database stored in accordance with the storage structure definition, when an acceptable accessing procedure for each storage structure is embedded in the optimizing program, thereby implying that the records are converted into a format that conforms to the DB]; [Col. 4, lines 55-58 – As shown in Fig. 2A, an optimizing unit 11 generates an optimum database processing procedure 16 for meeting the requirements given by a query 10 described in a logical structure language, thereby implying that the plurality of records included in the query/input are converted into a format/row/tuple that conforms to the database]); 
writing the plurality of converted records to the page by the plurality of writing processings (Hayashi, [Abstract - An optimizing unit for generating procedures/writing processings for processing a database by referring to said dictionary and access parts library in response to an query to a database]; [Col. 8, lines 5-14 – As per Figs. 7-8, the dynamic hash structure is used for storing the data in tables/rows/page. The dynamic hash structure comprises a prime organization corresponding to the data space associated by a hash function and an overflow organization for storing overflowing records when data cannot be stored in a specific prime organization. Prime pages are put in the Dhash data organization, and overflow pages are put in the Nheap data organization. A record can be stored in a prime data organization or an overflow data organization, thereby implying that the converted records are written to the page by the writing processings]).
+ tree, heap, and hash (Hayashi, Col. 5, lines 43-45).

As per Claim 4, the rejection of claim 3 is integrated, and Layden, Hayashi disclose,
generating one control processing of writing the control information, in accordance with the page (Hayashi, [Col. 4, lines 38-39 - Fig. 21 shows stored/written control data/information]; [Col. 18, lines 13-19 - Figs. 18-19 use a specific configuration for defining a highly independent storage structure for a logical structure of a database, and adopts a control process/control processing comprising local and shared control processes for a composite structure and a CSS, a group of composite structures]; [Col. 3, lines 50-59 - The database processing system comprising a composite structure definition control part for defining an administrative processor module for controlling an access to a composite structure of a database which has a storage structure independent of a logical structure, and a maintenance/selection control part in an optimum control processor for providing the function of access-controlling a shared process performed symmetrically and a local process performed asymmetrically when an access request arises for a database composite structure; Since the claim does not define ‘control processing’ or how ‘generating the one control processing of writing the control information in accordance with the page’ is implemented, the above citations are a valid interpretation of the limitation]); 
generating, by the one control processing, the plurality of writing processings in accordance with acquisition of the converted record (Hayashi, [Col. 5, lines 33-35 - Generating a database processing procedure/writing processings for the whole inquiry by the combination of the accessing procedures/control processing]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the writing processing generation of Hayashi into the page-based database processing and storage of Layden, for the benefit of generating various storage structures according to different performance requirements, and generating a database processing procedure for these storage structures (Hayashi, Col. 1, lines 19-22).


wherein the control information (Layden, [0078 - Appendix 1 shows header information for the page tables or Field Control Properties/FCPs. The user defined FCP entries follow the reserved FCP entries]) includes information regarding a write start position (Layden, [In Appendix 1, void **add ; // Array of page start addresses]; [0034 - firstbyte = pagestart +poff, calculate the firstbyte of the target row]; [0038 - Once poff/Page Offset is known, it is added to a number representing the beginning address of the page in which the row is located, to yield the physical memory address of the first byte of the row, thereby implying a write start position]),
Hayashi further discloses,
wherein the control information (Hayashi, [Col. 4, lines 38-39 - Fig. 21 provides a view of control data/information]; [Col. 16, lines 59-62 – In Fig. 17, a CSS/Composite Structure Set definition control unit 116 defines an administrative processor module for controlling an access to a composite structure of a database which has a storage structure independent of a logical structure]) includes information regarding a write start position based on an information amount of a tuple already written to the (Hayashi, [Col. 12, lines 29-36 - A page number/control information of the Kheap data organization having the key value of the target location is obtained using the retrieval starting key value, starting with the root page in the Btree data organization through the leaf page. Example of a three layer Btree data organization is shown in Fig. 9C. ‘n’ is obtained using a retrieval starting key value]; [Col. 12, lines 29-64 - The next record in the page is located in the order of keys from a Kheap record. As an example of location; A page in the Kheap data organization is shown in Fig. 9G. The record (2) is located according to the base record (1), thereby implying that the control information includes a write start position based on an information amount of a tuple already written to the page]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the basic data organizations of Hayashi into the page-based database processing and storage of Layden, for the benefit of utilizing the storage structure in the database management system which can be realized by the combination of basic data organizations such as a B+ tree, heap, and hash (Hayashi, Col. 5, lines 43-45).


wherein the plurality of records are allocated to one of the plurality of pages in the shared memory (Layden, [0012 -  As memory for each successive set of pages is allocated, more memory is allocated for storing rows in each page of the set]; [0085 - Heap entries are used to manage allocated and freed shared memory pages, thereby implying that the records are allocated to one of the plurality of pages in shared memory]), 
the plurality of pages, on which the plurality of records are written, are reflected to the database (Hayashi, [Col. 13, lines 54-62 - If a new entry cannot be contained in the leaf Btree page, data must be split in the Btree organization. An example of a three-layer Btree data organization is shown in Fig. 11F. ‘n’ is obtained based on a retrieval starting key value. Reflection of a splitting result is shown in Fig. 11G. In the Btree organization, the entry having the key value K3 which indicates the page ‘n+1’ is modified to the entry ‘k2’, and the entry ‘k3’ indicates the page ‘x’]; [Col. 9, lines 18-19 - When a Btree data organization is split, the result is reflected in the Btree part; Since the Btree is a relational database object, the split and the pages on which the records are written are reflected to the database to capture the writing and space management. Here reflection means that the object can be instructed to load information about itself from the corresponding database schema object already existing within the database]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the access parts of Hayashi into the page-based database processing and storage of Layden, for the benefit of utilizing the access parts library that includes direct access, insertion, reflection of a split result and deletion in case of the basic data organization of the B-tree (Hayashi, Claim 8).

As per Claim 12, the rejection of claim 1 is incorporated, and Hayashi, Layden disclose,
wherein the shared memory (Hayashi, [Fig. 17 shows a multi-core processor database system with shared memory 110]) is memory that is mounted on a multi-core processor (Hayashi, [Col. 19, lines 60-62 – As per Fig. 17, local CSS exclusive information 112, shared SCC buffer information 113, log information 114, etc. are located in shared memory 110]) and is simultaneously accessible from a plurality of cores (Hayashi, [Col. 20, lines 1-5 - Shared memory 110 is connected to processor modules PM1,PM2,….through high speed bus 115; and database entity storage units 124-1,124-2,…. are connected to processor modules PM1, PM2,….through I/O bus 123]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multiprocessor system of Hayashi into the page-based database processing and storage of Layden, for the benefit of performing relational database management in a multi-processor system provided with a plurality of processors such that an integrity guarantee process is performed on resources of the relational database either by a local process within each processor module or by a shared process within a whole system (Hayashi, Col. 2, lines 30-36).

As per Claim 15, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 16, Layden discloses a data loading apparatus (Layden, [Claim 1 - A system for resolving addresses of information stored in a network database, wherein the database is comprised of a plurality of tables of information, each table containing rows of a data element]; [0048 - The primary access APIs resolve certain data structure addresses and keep them in local application data space. The next time a resource is accessed, the application checks the data dictionary version number to see if it has changed. If this version number has not changed, then the local copies of the data structure addresses are used. If this version number has changed, then the local copies of these addresses are re-calculated. Address caching recovers the performance lost due to page-table lookups and results in fast data loading]), comprising:
a memory (Layden, [0003 - Database information is stored in computer memory, i.e., solid state memory directly addressable by a CPU using a physical address or on hard drives]; [0101 - add_segment is used to add a new shared memory segment to an existing database]); 
a processor coupled to the memory (Layden, [0036 - Larger or smaller databases are accommodated by selecting CPU architectures other than 64 bit architecture]) and configured to:
The remaining limitations are similar to claim 1 and therefore the same rejections are incorporated.


Claims 5-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Layden et al (20080282057) in view of Hayashi et al (5408652) and Tanaka et al (5321832).


writing, by a control processing (Hayashi, [Col. 19, lines 23-26 - Various controlling data are used as shown in Fig. 21 to dynamically switch the control process of CSs and CSSs/records, according to the actual access/control processing for each processor module]; [Col. 19, lines 57-58 - These controlling data are stored/written in a shared memory 110 to a page]).
Tanaka further discloses,
writing, by a control processing, the control information to the page in accordance with the acquisition of the record (Tanaka, [Col. 17, lines 3-7 - The exclusive control process for the update area control table is provided to enter the update log data for each storage unit so that the setting/writing process in the virtual storage is carried out in parallel]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the control table of Tanaka into the page-based database processing and storage of Layden, Hayashi for the benefit of defining a control table which includes control values which have a one-to-one correspondence to the virtual pages (Tanaka, Abstract).


Tanaka further discloses,
passing the control information (Tanaka, [Col. 10, lines 10-13 - Fig. 1 shows update area control table 9 containing flags/control information assigned to virtual pages for indicating whether or not the update log data is set in the real storage of virtual pages in an update data storage area 11]; [Col. 21, lines 6-10 - Control data is recorded for each group of differential copy data, and if a value indicative of the time sequential relation is needed for one differential copy data, the control data is referenced, thereby implying passing/giving the control information; Since the claim does not define ‘passing’, the citation is a valid interpretation]) corresponding to the writing processing to the writing processing (Tanaka, [Col. 16, lines 29-35 – In Fig. 12, 115 is a database control system, 117 is an update log data setting module, and 169 is an update log data output module. The database control system 115 transfers the update log data of the database to the update log data setting module/control processing, thereby implying passing the control information corresponding to the writing processing to the writing processing]) when the writing processing is generated by the control processing (Tanaka, [Col. 13, lines 5-12 – As per Fig. 5, step 51, it is judged whether a flag C1TJBk in the update area control table 9 indicates the presence of update log data. If the flag indicates the presence, the update flag F is set to 1 in step 53 and a command for writing/writing processing the update log data at C1TJBK of the update data storage area 11 to the copy data storage file 3 is generated in step 55, thereby implying that the writing processing is generated by the control processing]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the control table of Tanaka into the page-based database processing and storage of Layden, Hayashi for the benefit of defining a control table which includes control values which have a one-to-one correspondence to the virtual pages. A control value from the control table is set when the update log data is set to the virtual pages. Repeated operations are made of reading out the update log data from the external log data storage and checking a corresponding control value to see if the control value is set, and setting the control value if it was not set. The control table is then searched in the order of virtual 


Claims 7, 8, 9 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Layden et al (20080282057) in view of Hayashi et al (5408652) and Arnold et al (EP0454610A2).

As per Claim 7, the rejection of claim 1 is integrated, and Hayashi, Layden disclose control processing, control information, written processing and written information.
Arnold further discloses, 
wherein a plurality of the writing processings (Arnold, [Fig. 2 shows an update/writing processing]) operate asynchronously (Arnold, [0002 - In the case of multiprocessor systems, and especially those involving memory shared by individual processors, conflicts arise when asynchronous processes on different processors attempt to access the shared memory. In structured database systems, concurrency control is done by locking data records during update operations/writing processings]) and in parallel with each other (Arnold, [0008 – Fig. 1 system shows one or more computers 100-1 to 100-N. Each of the computers contains a single uniprocessor capable of multitasking operation or may consist a number of parallel processors]; [0001 - Concurrency control of access to data and database records in a timesharing or parallel processor environment for data update operations]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multitasking of Arnold into the page-based database processing and storage of Layden, Hayashi for the benefit of concurrency control of access to data and database records in a timesharing or parallel processor environment for data update and query operations (Arnold, 0001).

As per Claim 8, the rejection of claim 4 is integrated, and Hayashi, Layden disclose control processing, control information, writing processing and written information.
Arnold further discloses,
wherein a plurality of the writing processings and the control processing (Arnold, [Fig. 2 shows a plurality of update/writing processing and control processing. For example, in step 200 - locate data block to be updated, and step 204 – update data in private storage, imply update/writing processing. And in step 206 – update the control fields in private storage, implies control processing. Also see other Fig. 2 steps for writing and control processing]) operate asynchronously (Arnold, [0002 - In the case of multiprocessor systems, and especially those involving memory shared by individual processors, obvious conflicts arise when asynchronous processes on different processors attempt to access the shared memory. In structured database systems, concurrency control is done by locking data records during update operations]) and in parallel (Arnold, [0008 – Fig. 1 system shows one or more computers 100-1 to 100-N. Each of the computers contains a single uniprocessor capable of multitasking operation or may consist a number of parallel processors]; [0001 - Concurrency control of access to data and database records in a timesharing or parallel processor environment for data update operations]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multitasking of Arnold into the page-based database processing and storage of Layden, Hayashi for the benefit of concurrency control of access to data and database records in a timesharing or parallel processor environment for data update and query operations. Furthermore, to achieve concurrency control in the multitasking data processing system, a control function is used to insure 

As per Claim 9, the rejection of claim 4 is integrated, and Hayashi, Layden disclose control processing, control information, writing processing and written information.
Arnold further discloses, 
wherein an information amount of the control information that the control processing writes to the page is smaller (Arnold, [0010 – In Fig. 5, two control fields, CONTROL FIELD 1 and CONTROL FIELD 2, are associated with the data block/writing processing written to the page]; [0010 - For unstructured or variable-length data blocks, the control fields enclose the block, which is represented by the shaded part of Fig. 5]) than an information amount of the record that the writing processing writes to the page (Arnold, [0004 - Two control fields are associated with each block of data stored in shared memory. For free-form data, the control fields enclose the data of interest, thereby implying that the amount of control information that the control processing writes to the page is smaller than the information amount the writing processing writes to the page]).



Claims 13, 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Layden et al (20080282057) in view of Hayashi et al (5408652) and Boyd et al (5895487).

As per Claim 13, the rejection of claim 12 is integrated, and Hayashi, Layden disclose a shared memory.
Boyd further discloses, 
wherein the shared memory (Boyd, [Col. 11, lines 14-15 – As per Fig. 7, the L2 SRAM/DRAM cache is organized as one large shared cache/memory]) is memory accessible at the same speed as an L1 cache memory (Boyd, [Col. 3, lines 35-36 – Fig. 7 shows a single chip multiprocessor system with integrated private L1 and shared L2 caches]; [Abstract - By integrating the processor and L2 DRAM cache on a single chip, high on-chip bandwidth, reduced latency and higher performance are achieved, thereby implying that the L2 cache/shared memory is accessible at the same speed as the L1 cache]; [Col. 5, lines 7-10 – The L2 cache is a combined SRAM/DRAM array where the SRAM acts as a high speed front-end buffer for the DRAM array, thereby improving performance]; [Col. 4, lines 13-16 – Between the L1 cache 312 and the L2 cache 313, there is a high-bandwidth, high-speed bus. This bus is wide enough to transfer an entire cache line in one or two processor cycles]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrated L2 DRAM cache of Boyd into the page-based database processing and storage of Layden, Hayashi for the benefit of using single chip technology to implement a plurality of processors integrated on a single chip with a shared L2 DRAM cache, thereby overcoming a number of issues which limit the performance and cost of a memory hierarchy. When the L2 DRAM cache is placed on the same chip as the processor, the time needed for two chip-to-chip crossings is eliminated. Since these crossings require off-chip drivers and receivers and must be synchronized with the system clock, the time involved is substantial. This means that with 

As per Claim 14, the rejection of claim 13 is integrated, and Hayashi, Layden disclose a shared memory.
Boyd further discloses, 
wherein a capacity of the shared memory (Boyd, [Col. 11, lines 14-15 – As per Fig. 7, the L2 SRAM/DRAM cache is organized as one large shared cache/memory]) is set larger than a capacity of the L1 cache memory (Boyd, [Col. 1, lines 44-47 - When data is not found in the higher level/L1 of the hierarchy and a miss occurs, the data is accessed from a lower but larger level/L2 of memory hierarchy]; [Col. 12, lines 54-57 - As the chip density increases, thus allowing larger array capacities, a multi-ported L2 directory and array are used for additional performance]; [Col. 4, lines 36-43 - The results of performance comparison in Fig. 4 show the advantages of the integrated L2 cache DRAM array. A comparison of the performance of a single chip integrated L2 cache DRAM array with the conventional approach with processor and L1 SRAM cache on one chip and the L2 SRAM cache on separate chips yields slightly better performance for the merged or integrated approach because of the four times larger L2 cache DRAM array, thereby implying that the L2 SRAM cache is set larger than the capacity of the L1 cache]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrated L2 DRAM cache of Boyd into the page-based database processing and storage of Layden, Hayashi for the benefit of using single chip technology to implement a plurality of processors integrated on a single chip with a shared L2 DRAM cache, thereby overcoming a number of issues which limit the performance and cost of a memory hierarchy. When the L2 DRAM cache is placed on the same chip as the processor, the time needed for two chip-to-chip crossings is eliminated. Since these crossings require off-chip drivers and receivers and must be synchronized with the system clock, the time involved is substantial. This means that with the integrated L2 DRAM cache, latency is reduced (Boyd, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132